Citation Nr: 9921363	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a left ankle fracture.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from December 
1968 to November 1970.

In March 1997, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, denied, among others, the veteran's 
claim for a rating higher than 10 percent for his service-
connected residuals of a left ankle fracture.  He timely appealed 
the RO's decision to the Board of Veterans' Appeals (Board).  An 
RO hearing was held in May 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  As a result of his left ankle fracture, the veteran 
experiences pain and painful motion, especially during prolonged 
weightbearing (e.g., standing, walking, etc.); he has no more 
than moderate limitation of motion, and there is no current 
clinical evidence of swelling or edema, erythema, instability or 
laxity, a neurological defect, or X-ray evidence of arthritis or 
other deformity.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
residuals of the left ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the day of his discharge from the military, the veteran 
sustained an avulsion fracture of his left ankle (at the tip of 
the medial malleolus) in a motorcycle accident.  When treated 
shortly after the incident, his doctors applied a short walking 
cast to help the fracture heal.

In June 1973, the RO granted service connection for residuals of 
the fracture and assigned a noncompensable (0 percent) rating.

In August 1988, the RO increased the rating from 0 to 10 percent 
based primarily on the results of a VA examination the previous 
month which showed the veteran continued to experience pain (and 
painful motion) in his ankle.  That examination did not disclose 
clinical evidence of edema or swelling, erythema ("redness"), 
or signs of any sort of neurological defect.  X-rays also were 
negative for signs of arthritis or other bony defect.

On various occasions from 1988 to 1991, the veteran received 
treatment from two private osteopathic physicians for complaints 
of pain, swelling, and limitation of motion in his left ankle 
(also in the big toe of his left foot).  His doctors suspected 
either gout or polyarthritis, but they never confirmed this with 
X-rays, and they indicated that at least a portion of his 
complaints were possibly psychosomatic.

The veteran also received treatment in a VA outpatient clinic in 
April, July, and August 1991 for complaints of pain and painful 
motion in his left ankle.  His doctors noted that he had been 
doing well with the use of an ankle brace provided by the VA 
hospital, but that he had lost his brace.  As a result, 
they prescribed a new one.

When examined by VA in April 1992, the veteran said that his 
ankle pain had grown worse, and that prolonged standing resulted 
in even greater ankle pain.  He also said that running caused the 
pain to radiate up his leg.  He denied limping on a constant 
basis or experiencing instability or swelling in his ankle.

G. N. Burchstead, MS, LPC, indicated in an April 1994 statement 
concerning the veteran's vocational status and potential for 
rehabilitation that a significant portion of his functional 
impairment due to his service-connected left ankle disability was 
psychosomatic.

The veteran filed a claim for a higher rating in February 1997.  
As support for his claim, he submitted a letter (dated in January 
1997) from a private physician who reported that the ankle joint 
occasionally became swollen, warm, and red, and that the symptoms 
were treated effectively by rest, ice and elevation.  The veteran 
also indicated that a pair of stiff-soled leather high top boots 
seemed to alleviate his discomfort somewhat.  The private 
physician indicated that the swelling and pain were primarily 
around the medial and anterior aspects of the ankle, and that the 
symptoms occasionally extended down the first metatarsal into the 
left great toe.  The veteran attributed much of his inability to 
maintain a job to his constant discomfort, and he said that his 
pain had been gradually worsening-to the extent that 
nonsteroidal anti-inflammatory drugs (NSAIDs) and Tylenol were 
ineffective and even caused him to experience gastro-intestinal 
(GI) distress.  He reported experiencing some decrease in 
symptomatology when smoking marijuana.  On objective clinical 
evaluation, there was no evidence of atrophy, swelling, effusion, 
erythema, visible deformity, or of a neurological defect.  There 
were signs of point tenderness around the area of the fracture 
(medial malleolus), which was less intense on palpation of the 
lateral malleolus.  The left great toe was completely normal in 
appearance and nontender.  Active range of motion was decreased 
in all directions, more so in the left ankle and foot than the 
right, but passive range of motion was equal, bilaterally.  
Strength was normal (5/5), with some minor limitation due to 
discomfort, and there was minimal joint instability (the examiner 
noted the veteran favored his left ankle, but that he could bear 
weight on this extremity when requested to do so).  The 
diagnostic assessment was left ankle pain, status post trauma in 
1970 with ligamentous and bony structure disruption, which was 
now well healed and without obvious structural abnormalities.  
The examiner also diagnosed pain in the left great toe, which he 
indicated was unlikely due to gout and probably caused by 
degenerative joint disease (DJD) related to a hallux valgus 
deformity and high arches.

Also in connection with his claim, the veteran underwent a VA 
examination in March 1997.  Dr. Monsivais, who had examined the 
veteran previously, noted that he claimed to be completely unable 
to move his foot due to the pain that such movement caused.  Dr. 
Monsivais attributed this to a "supratentorial overlay thing."  
Dr. Monsivais also indicated the veteran could do the motions 
with his right foot, and that, when asked to do the same thing at 
the same time with both ankles, he obviously tried not to do it.  
Dr. Monsivais also pointed out that X-rays of the veteran's ankle 
had been completely negative for quite some time and that, 
although he had undergone several examinations for his ankle and 
toe pain, all of the results had been consistent with the current 
examination.  The examiner diagnosed residuals of a left ankle 
fracture.

The veteran testified during an RO hearing in May 1997.  He 
alleged that the pain and limitation of motion his left ankle and 
big toe had been growing progressively worse since the injury in 
service, particularly during more recent years, and that he had 
significant difficulty in putting weight on this extremity for 
prolonged periods at a time (such as during standing, walking, 
climbing stairs, etc.).

In December 1997, the veteran underwent another VA examination.  
The examining physician was again Dr. Alfredo Monsivais.  Dr. 
Monsivais noted the veteran's complaints of limitation of motion 
("stiffness") and pain in his left ankle, which the veteran 
said sometimes radiated into his great toe, or up through his leg 
to his knee.  He said that prolonged walking, standing, cold 
weather, sitting, or wearing tight shoes or stockings made his 
pain worse.  Dr. Monsivais indicated the veteran was very 
circumstantial, and at times evasive, in describing his 
complaints and symptoms, sometimes trying to jump from one point 
to another, not limiting himself to answering the question that 
was asked.  On objective clinical evaluation, Dr. Monsivais noted 
no signs of swelling, redness or temperature elevation.  
The veteran told Dr. Monsivais that he is not able to do anything 
because of the severity of his pain, and that all of his ranges 
of motion are very limited as a consequence of it.  At other 
times during the examination, Dr. Monsivais observed slight 
motion of the great toe in dorsiflexion and plantar flexion with 
severe pain and with very minimal inversion of the ankle.  Dr. 
Monsivais also observed pain when palpating the medial malleolus 
and the lower distal edge of the medial malleolus.  He indicated 
in his diagnostic assessment that the veteran's condition had not 
changed since the previous examinations, noting additionally that 
his
X-rays (both during the current and earlier examinations) were 
completely normal.

The veteran was most recently examined by VA for compensation 
purposes in October 1998.  Dr. William Anderson served as the 
examining physician.  Dr. Anderson noted the veteran's complaints 
of chronic pain, sometimes radiating to his hip.  The veteran 
reported immediate pain for weight bearing activities, 
and reported that he can only walk for 15 to 20 minutes before 
having to sit down.  The veteran reported increased heat and 
redness from time to time, but stated that he does not experience 
instability, giving way, or locking of the ankle.  Dr. Anderson 
observed the following range of motion in the ankle while the 
veteran was distracted:  from a neutral position to 10 degrees of 
dorsiflexion, with excruciating pain; 0 to 10 degrees of plantar 
flexion, and 0 to 20 degrees with severe pain; inversion of the 
foot from 0 to 20 degrees; and eversion from 0 to 10 degrees.  
There was no varus or valgus angulation of the os calcis 
in the long axis.  Dr. Anderson reviewed the X-rays of the 
veteran's left ankle that were taken during the December 1997 
examination and concluded that they were "quite unremarkable;" 
he also said the residuals of the veteran's left ankle fracture 
were "out of proportion to the physical findings."



Legal Analysis

As a preliminary matter, the Board finds that the veteran's claim 
for a higher rating for the residuals of the avulsion fracture is 
plausible and capable of substantiation; therefore, his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
A claim that a service-connected condition has become more severe 
is well grounded where the claimant asserts that a higher rating 
is justified due to an increase in severity of the disability.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is required in 
order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a veteran's 
present symptom-atology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where, as here, entitlement to 
compensation is already established and the appropriateness of 
the present rating is at issue, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess movement, 
weakness, excess fatigability, or incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

The veteran currently has a 10 percent rating for his left ankle 
disability under Diagnostic Code 5271, for "moderate" 
limitation of motion.  A 20 percent rating requires evidence of 
"marked" limitation of motion.  However, the medical evidence 
shows that, despite his fracture, he has no more than moderate 
limitation of motion, albeit with pain.  See 38 C.F.R. § 4.71, 
Plate II (indicating "standard" range of ankle motion as from 0 
to 20 degrees on dorsiflexion, and from 0 to 45 degrees on 
plantar flexion).  Most of the physicians who have examined him 
since his injury in service have indicated they were unable to 
conduct meaningful range of motion studies because he simply 
refused to comply with the necessary testing, but, more 
importantly, most also have indicated that his pain and other 
symptoms (and his refusal to perform the testing) is merely 
psychosomatic in nature and greatly exaggerated.  See e.g., the 
records of the treatment he received from the private doctors on 
various occasions from 1988-91, the April 1994 statement from 
G.N. Burchstead, the report of the March 1997 VA examination, and 
the report of the October 1998 VA examination.  In fact, the VA 
physician who examined him in October 1998 went so far as to note 
that his complaints (including of limitation of motion) were 
"out of proportion to the [actual] physical findings," pointing 
out that he observed the veteran, after distracting him, 
dorsiflex his left ankle to 10 degrees and plantar flex 
it to 20 degrees, again, albeit it with pain.  The VA examiner 
also observed, after distracting the veteran, that he could 
invert his ankle to 20 degrees, and evert it to 10 degrees.  The 
Board finds that range of motion to this extent, although less 
than normal, is no more than "moderate," which is commensurate 
with a 10 percent rating under Code 5271.

Furthermore, to the extent the veteran is relying on his pain 
(and painful motion), particularly during prolonged 
weightbearing, as a basis for increasing his rating, the Boards 
finds this argument also to be without merit because records show 
that the RO increased his rating from the noncompensable level 
(of 0 percent) to 10 percent in August 1988 based on these very 
considerations.  Clearly then, these factors have been taken into 
account in arriving at the current evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Thus, a 
rating higher than 10 percent may be granted only if he meets the 
criteria for a higher evaluation under an alternative diagnostic 
code or if the criteria for invoking the procedures for 
assignment of an increased rating on an extra-schedular basis are 
met.  Unfortunately, the medical evidence of record does not 
establish that a higher evaluation is warranted on either of 
these bases.

Since the veteran does not have arthritis in his left ankle, he 
obviously is not entitled to a higher rating under Codes 5003 and 
5010 because this is a minimum requirement for these codes to 
even apply.  While he may very well have arthritis in the big toe 
of his left foot, as one of his private doctors indicated 
in the January 1997 statement, this is another matter altogether 
and has nothing to do with his left ankle.  None of his doctors 
have indicated that the residuals affecting his left ankle (from 
the fracture in service) are related to the symptoms affecting 
the big toe on his left foot, although he apparently believes 
that such a relationship, in fact, exist.  Incidentally, it 
deserves mentioning that the RO initially denied his claim for 
service connection for his left big toe in March 1992 and 
determined more recently, in March 1997, that new and material 
evidence had not been submitted to reopen this claim.  See 
38 C.F.R. § 3.156.  Therefore, the arthritis affecting his big 
toe is not at issue in this appeal (see 38 C.F.R. § 20.200), and 
there has never been X-ray confirmation of arthritis in his left 
ankle at any time since his injury in service.  See e.g., the 
reports of the VA examinations in March 1997, December 1997, 
and October 1998.  In fact, during the latter examination, the VA 
physician indicated the X-rays of the veteran's left ankle were 
"quite unremarkable."  Also, since the current medical evidence 
does not show that he has any swelling, edema, effusion, or 
erythema ("redness") in his ankle, or signs of instability or 
laxity (even he, himself, denied as much during the most recent 
VA examination in October 1998), these symptoms also do not 
provide a basis for a higher rating.  Similarly, there has been 
absolutely no evidence of any sort of neurological defect and, 
even considering the functional loss experienced by him due to 
his pain and the other factors indicated above, the medical 
evidence does not establish that his disability results in 
ankylosis, or disability comparable to ankylosis; hence, there is 
no basis for assignment of a higher evaluation under Diagnostic 
Code 5270, the only other potentially applicable diagnostic code 
pertaining to the ankle providing for a higher evaluation.

Finally, the medical evidence does not establish that the 
veteran's disability results in any additional defect or other 
impairment not considered in arriving at the current evaluation, 
so as to warrant evaluation under any other diagnostic code, 
alternatively; or that he suffers from separate and distinct left 
ankle disabilities, so as to warrant assigning separate 
evaluations under more than one diagnostic code.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Accordingly, based on the medical evidence of record, the Board 
finds that the current 10 percent rating is appropriate and most 
consistent with the present severity of the veteran's disability; 
and that the criteria for a higher rating are not met.  
In reaching such conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt rule, but finds that, 
as the preponderance of the evidence is against the claim for a 
higher rating, such rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to evaluate 
the veteran's left ankle disability.  For example, there has been 
no showing that it has caused marked interference with his 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of hospitalization, 
or otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of such 
factors as those indicated above, the Board is not required 
to remand this case to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim for a rating higher than 10 percent for the residuals 
of the left ankle fracture is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

